Exhibit 10.6

 

AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT

(LEASE NO. 1)

 

THIS AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 30th day of June, 2008 by and among (i) each of the
parties identified on the signature page hereof as the Subtenants (each a
“Subtenant” and collectively, the “Subtenants”), and (ii) each of the parties
identified on the signature page hereof as the Secured Parties (collectively,
the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, certain of the Secured Parties and Five Star Quality Care Trust
(“Tenant”) are parties to that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as the same has been amended to date
(as so amended, the “Original Lease”); and

 

WHEREAS, pursuant to various Sublease Agreements as further described on
Exhibit A attached hereto as the Subleases (collectively, the “Subleases”),
Tenant subleases certain of the premises demised under the Original Lease to the
Subtenants, subject to and upon the terms and conditions set forth in the
Subleases; and

 

WHEREAS, pursuant to the Original Lease, certain of the Secured Parties and
certain of the Subtenants are parties to that certain Security Agreement dated
as of December 31, 2001 and/or that certain Security Agreement dated as of
October 25, 2002, as confirmed from time to time (as so confirmed, collectively,
the “Original Subtenant Security Agreements”), pursuant to which the Subtenants
granted to such Secured Parties a first and perfected lien and security interest
in certain collateral related to the properties demised under the Original Lease
which they sublease pursuant to the Subleases; and

 

WHEREAS, as of the date hereof, the Secured Parties and Tenant are amending,
restating and bifurcating the Original Lease into two separate leases, one of
which shall be named the Amended and Restated Master Lease Agreement(Lease
No. 1), (the “Amended Lease No.1”); and

 

WHEREAS, pursuant to the Amended Lease No. 1, the Subtenants are required to
grant to the Secured Parties a first

 

--------------------------------------------------------------------------------


 

and perfected lien and security interest in certain collateral related to the
properties demised under the Amended Lease No. 1 which they sublease pursuant to
the Subleases (collectively, the “Subleased Properties”); and

 

WHEREAS, in connection with the foregoing the Subtenants and the Secured Parties
wish to amend and restate the Original Subtenant Security Agreements into two
separate security agreements, one of which shall act as security for the payment
and performance of the Obligations (as hereinafter defined), all subject to and
upon the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Subtenants and the Secured Parties hereby
agree that the Original Subtenant Security Agreements are hereby amended and
restated, effective as of the date hereof, to read as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Amended Lease No. 1” shall have the meaning given such term in the recitals to
this Agreement.

 

“Business Day” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Collateral” shall mean all of each Subtenant’s right, title and interest in and
under or arising out of all and any personal property, intangibles and fixtures
of any type or description (other than Excluded Collateral), wherever located
and now existing or hereafter arising, or which constitute or arise from the
operation, maintenance or repair of its Subleased Properties or any portion
thereof, together with any and all additions and accessions thereto and
replacements, products, proceeds (including, without limitation, proceeds of
insurance) and supporting obligations thereof, including, but not limited to,
the following:

 

(a)                        all goods, including, without limitation, all
Equipment; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 all General Intangibles; and

 

(c)                                  all other personal property or fixtures of
any nature whatsoever which relate to the operation, maintenance or repair of
each Subleased Property, or any portion thereof, and all property from time to
time described in any financing statement signed by such Subtenant naming the
Secured Parties as secured parties; and

 

(d)                                 all claims, rights, powers or privileges and
remedies relating to the foregoing or arising in connection therewith,
including, without limitation, all Licenses and Permits which such Subtenant
legally may grant a security interest in, rights to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, waiver or approval; all liens,
security, guaranties, endorsements, warranties and indemnities and all
insurance, eminent domain and condemnation awards and claims therefor relating
thereto or arising in connection therewith; all rights to property forming the
subject matter of any of the foregoing, including, without limitation, rights to
stoppage in transit and rights to returned or repossessed property; all writings
relating to the foregoing or arising in connection therewith; and

 

(e)                                  all contract rights, general intangibles
and other property rights of any nature whatsoever arising out of or in
connection with any of the foregoing (other than Excluded Collateral),
including, without limitation, payments due or to become due, whether as
repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of each
Subtenant’s Subleased Properties or any portion thereof, together with all
repairs, replacements, improvements, substitutions, extensions or renewals
thereof or additions thereto, all parts, additions and accessories incorporated
therein or affixed thereto, and all “equipment” as such term is defined in the
Uniform Commercial Code, and all cash and non-cash proceeds therefrom.

 

3

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of each Subtenant, (b) all
Deposit Accounts and Securities Accounts of each Subtenant, (c) all Chattel
Paper of each Subtenant, (d) all General Intangibles relating to such Accounts
or Chattel Paper, (e) all Support Obligations relating to any of the foregoing,
(f) all Instruments or Investment Property evidencing or arising from any
Accounts or Chattel Paper, (g) all documents, books, records or other
information pertaining to any of the foregoing (including, without limitation,
customer lists, credit files, computer programs, printouts, tapes, discs, punch
cards, data processing software and other computer materials and records and
related property and rights), (h) all accessions to, substitutions for, and all
replacements, products and proceeds of the foregoing (including without
limitation, proceeds of insurance policies insuring any of the foregoing) and
(i) any of the Subleases under which any Subtenant is a party.

 

“Facilities” shall have the meaning given such term in the Amended Lease No. 1.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of each Subtenant’s Subleased
Properties, or any portion thereof, including, but not limited to, all causes of
action, corporate or business records, inventions, designs, patents, patent
applications, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, franchises, customer lists, computer
programs, claims under guaranties, tax refund claims, rights and claims against
carriers and shippers, leases, claims under insurance policies, all rights to
indemnification and all other intangible personal property of every kind and
nature which constitutes, arises from or relates to the operation, maintenance
or repair of such Subleased Properties, or any portion thereof.

 

“Instrument” shall have the meaning given such term in Article 9 of the Uniform
Commercial Code.

 

“Leased Property” shall have the meaning given such term in the Amended Lease
No. 1.

 

4

--------------------------------------------------------------------------------


 

“Licenses” shall mean all certificates of need (if any), licenses, permits,
rights of use, covenants or rights otherwise benefiting or permitting the use
and operation of each Subtenant’s Subleased Properties or any part thereof
pertaining to the operation, maintenance or repair of such Subleased Properties
or any portion thereof.

 

“Obligations”  shall mean each and every obligation and liability of Tenant to
the Secured Parties under the Original Lease and Amended Lease No. 1 or any
other document or agreement executed and delivered pursuant thereto, including,
without limitation, the payment of the rent and the payment and performance of
each and every other obligation of Tenant to the Secured Parties, whether direct
or indirect, absolute or contingent, due or to become due.

 

“Original Lease” shall have the meaning given such term in the recitals to this
Agreement.

 

“Original Subtenant Security Agreements” shall have the meaning given such term
in the recitals to this Agreement.

 

“Overdue Rate” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair of each Subtenant’s
Subleased Properties, or any portion thereof.

 

“Person” shall have the meaning given such term in the Amended Lease No. 1.

 

“Property” shall have the meaning given such term in the Amended Lease No. 1.

 

“Rent” shall have the meaning given such term in the Amended Lease No. 1.

 

“Secured Parties” shall have the meaning given such term in the preamble to this
Agreement.

 

“Subleased Properties” shall have the meaning given such term in the recitals.

 

“Subleases” shall have the meaning given such term in the recitals to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Subtenants” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the recitals to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, each Subtenant hereby grants, pledges,
transfers and assigns to the Secured Parties, their successors and assigns and
all other holders from time to time of the Obligations, a continuing security
interest under the Uniform Commercial Code from time to time in effect in the
jurisdiction in which any of the Collateral is located in and a continuing lien
upon all of such Subtenant’s right, title and interest in the Collateral,
together with any and all additions thereto and replacements, products and
proceeds thereof, whether now existing or hereafter arising or acquired and
wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Each Subtenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)                                  Each of the warranties and representations
of such Subtenant contained herein or in any other document executed by such
Subtenant in connection herewith are true and correct on the date hereof.

 

(b)                                 Except for the lien granted to the Secured
Parties pursuant to this Agreement and any liens permitted under the Amended
Lease No. 1, each Subtenant is, and as to the Collateral acquired from time to
time after the date hereof such Subtenant will be, the owner of all the
Collateral free from any lien, security interest, encumbrance or other right,
title or interest of any Person, except for the security interest of the Secured
Parties therein, and such Subtenant shall defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to the Secured Parties.  The lien granted in this Agreement by
such Subtenant to the Secured Parties in the Collateral is not prohibited by and
does not constitute a default under any agreements or other instruments
constituting a part of the

 

6

--------------------------------------------------------------------------------


 

Collateral, and no consent is required of any Person to effect such lien which
has not been obtained.

 

(c)                                  Except as permitted under the Amended Lease
No. 1, there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office covering any interest of any kind in the Collateral, or intended
so to be, which has not been terminated, and so long as this Agreement remains
in effect or any of the Obligations or any obligations of any Affiliated Person
of such Subtenant to the Secured Parties remain unpaid, such Subtenant will not
execute and there will not be on file in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security interest
of the Secured Parties.

 

(d)                                 The chief executive office and the principal
place of business of each Subtenant are as set forth in Schedule 1 and such
Subtenant will not move its chief executive office or establish any other
principal place of business except to such new location as such Subtenant may
establish in accordance with this Section 3(d).  The location of each Facility
comprising a portion of such Subtenant’s Subleased Properties is as set forth in
Schedule 2.  The originals of all documents evidencing Collateral and the only
original books of account and records of each Subtenant relating thereto are,
and will continue to be, kept at such chief executive office or the applicable
Facility, as the case may be, or at such new location as such Subtenant may
establish in accordance with this Section 3(d).  No Subtenant shall move its
chief executive office or establish any other principal place of business until
(i) such Subtenant shall have given to the Secured Parties not less than ten
(10) days’ prior written notice of its intention to do so, which notice shall
clearly describe such new location and provide such other information in
connection therewith as the Secured Parties may reasonably request, and
(ii) with respect to such new location, such Subtenant shall have taken such
action, satisfactory to the Secured Parties (including, without limitation, all
action required by Section 5), to maintain the security interest of the Secured
Parties in the Collateral.

 

(e)                                  All tangible personal property owned on the
date hereof by such Subtenant to be used in connection with the operation or
maintenance of each Subleased Property of such Subtenant, or any portion
thereof, is located at each applicable

 

7

--------------------------------------------------------------------------------


 

Subleased Property or is in transit to such Subleased Property from the vendor
thereof.  Each Subtenant agrees that (i) all such property held by such
Subtenant on the date hereof, once at each applicable Subleased Property, shall
remain at such Subleased Property and (ii) all such property subsequently
acquired by such Subtenant shall immediately upon acquisition be transferred to
and remain at the applicable Subleased Property.

 

(f)                                    Such Subtenant’s corporate name and
organizational identification number are as set forth on Schedule 1 attached
hereto.  The name under which each of the Facilities is operated is set forth on
Schedule 2.  Each Subtenant agrees that it shall not (i) change such names
without providing the Secured Parties with thirty (30) days’ prior written
notice and making all filings and taking all such other actions as the Secured
Parties determine are necessary or appropriate to continue or perfect the
security interest granted hereunder, (ii) change its corporate organizational
number, nor (iii) conduct its business in any other name or take title to any
Collateral in any other name while this Agreement remains in effect.  Except as
otherwise set forth on Schedule 1, no Subtenant has ever had any other name or
conducted business in any other name in any jurisdiction.  Each Subtenant’s
organizational structure is as set forth on Schedule 1 attached hereto.  Subject
to the terms and conditions of the Amended Lease No. 1 and the Subleases, no
Subtenant shall change its organizational structure or jurisdiction of
organization without giving at least thirty (30) days’ prior written notice
thereof to the Secured Parties.

 

(g)                                 The Secured Parties are authorized (but are
under no obligation) to make, upon ten (10) Business Days’ notice to the
applicable Subtenant (except in the case of exigent circumstances, in which
circumstances upon such notice, if any, as may then be reasonably practical),
any payments which in the Secured Parties’ opinion are necessary to:

 

(i)                                     discharge any liens which have or may
take priority over the lien hereof; and

 

(ii)                                  pay all premiums payable on the insurance
policies referred to in the Amended Lease No. 1 or any other document or
agreement executed in connection therewith or herewith, upon the failure of
Tenant to make such payments within the time permitted therein.

 

8

--------------------------------------------------------------------------------


 

No Subtenant shall have any claim against the Secured Parties by reason of its
decision not to make any payments or perform such obligations permitted under
this Section 3(g).  Each Subtenant shall repay to the Secured Parties any sums
paid by the Secured Parties upon demand.  Any sums paid and expenses incurred by
the Secured Parties pursuant to this paragraph shall bear interest at the
Overdue Rate.

 

(h)                                 If any of the Collateral at any time becomes
evidenced by an Instrument, the Subtenant which owns such Collateral shall
promptly deliver such Instrument to the Secured Parties, appropriately endorsed
to the order of the Secured Parties, to be held pursuant to this Agreement.

 

(i)                                     No Subtenant shall sell, transfer,
change the registration, if any, of, dispose of, attempt to dispose of, or
substantially modify or abandon the Collateral or any material part thereof,
other than as permitted under the Amended Lease No. 1, without the prior written
consent of the Secured Parties.  Except as permitted under the Amended Lease
No. 1, no Subtenant shall create, incur, assume or suffer to exist any lien upon
any of the Collateral without the prior written consent of the Secured Parties.

 

(j)                                     No Subtenant shall assert against the
Secured Parties any claim or defense which such Subtenant may have against any
seller of the Collateral or any part thereof or against any Person with respect
to the Collateral or any part thereof.

 

(k)                                  Each Subtenant shall, upon demand, pay to
the Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Secured Parties hereunder and under such
other agreements or (iv) the failure by such Subtenant to perform or observe any
of the provisions hereof.

 

(l)                                     Each Subtenant shall indemnify and hold
harmless the Secured Parties from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Secured Parties in any way relating to
or arising

 

9

--------------------------------------------------------------------------------


 

out of this Agreement or arising out of such Subtenant’s obligations under any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or of any such other documents.

 

Section 4.  Special Provisions Concerning Equipment.  No Subtenant shall impair
the rights of the Secured Parties in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Each Subtenant
retains all liability and responsibility in connection with its Equipment and
the liability of such Subtenant to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Equipment may be lost,
destroyed, stolen or damaged or for any reason whatsoever have become
unavailable to such Subtenant.  Upon the request of the Secured Parties, any
Subtenant shall provide to the Secured Parties a current list of its Equipment.

 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)                                  Each Subtenant shall, at its own expense,
make, execute, endorse, acknowledge, file and/or deliver to the Secured Parties
from time to time such lists, descriptions and designations of inventory,
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Secured Parties reasonably deem appropriate or advisable to perfect, preserve or
protect their security interest in the Collateral.  Each Subtenant authorizes
the Secured Parties to file any such financing statements without the signature
of such Subtenant and such Subtenant will pay all applicable filing fees and
related expenses.  To the extent permitted by law, a carbon, photographic or
other reproduction of this Agreement or a financing statement shall be
sufficient as a financing statement.

 

(b)                                 Each Subtenant shall procure, pay for, affix
to any and all documents and cancel any documentary tax stamps required by and
in accordance with, applicable law with respect to its Collateral, and the
Subtenants shall indemnify and hold harmless the Secured Parties from and
against any liability

 

10

--------------------------------------------------------------------------------


 

(including interest and penalties) in respect of such documentary stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Amended Lease No. 1 or any document or agreement executed in connection
therewith; (b) the failure of any Subtenant to comply with any of its covenants
or obligations under this Agreement and the continuance thereof for a period of
ten (10) Business Days after written notice thereof; (c) any representation or
warranty contained herein or made by any Subtenant in connection herewith shall
prove to have been false or misleading in any material respect when made; or
(d) the occurrence of any default or event of default under any document,
instrument or agreement evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies now
or hereafter granted under applicable law, under the Amended Lease No. 1 or
under any other documents or agreements entered into in connection herewith or
therewith, and not by way of limitation of any such rights and remedies, the
Secured Parties shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in any applicable jurisdiction, and
the right, without notice to, or assent by, any Subtenant, in the name of such
Subtenant or in the name of the Secured Parties or otherwise:

 

(i)                                              with respect to the General
Intangibles to ask for, demand, collect, receive, compound and give acquittance
therefor or any part thereof, to extend the time of payment of, compromise or
settle for cash, credit or otherwise, and upon any terms and conditions, any
thereof, to exercise and enforce any rights and remedies in respect thereof, and
to file any claims, commence, maintain or discontinue any actions, suits or
other proceedings deemed by the Secured Parties necessary or advisable for the
purpose of collecting or enforcing payment and performance thereof;

 

(ii)                                           to take possession of any or all
of the Collateral and to use, hold, store, operate, merge and/or control the
same and to exclude

 

11

--------------------------------------------------------------------------------


 

such Subtenant and all Persons claiming under it wholly or partly therefrom,
and, for that purpose, to enter, with the aid and assistance of any Person or
Persons and with or without legal process, any premises where the Collateral, or
any part thereof, are, or may be, placed or assembled, and to remove any such
Collateral;

 

(iii)                                        from time to time, at the expense
of such Subtenant, to make all such repairs, replacements, alterations,
additions and improvements to and of the Collateral as the Secured Parties may
reasonably deem proper; to carry on the business and to exercise all rights and
powers of such Subtenant in respect to the Collateral, as the Secured Parties
shall deem best, including the right to enter into any and all such agreements
with respect to the leasing, management and/or operation of the Collateral or
any part thereof as the Secured Parties may see fit; to collect and receive all
rents, issues, profits, fees, revenues and other income of the same and every
part thereof which rents, issues, profits, fees, revenues and other income may
be applied to pay the expenses of holding and operating the Collateral and of
conducting the business thereof, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which the
Secured Parties may be required or may elect to make, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which the Secured Parties may be required or
authorized to make under any provision of this Agreement (including, without
limitation, reasonable legal costs and attorneys’ fees);

 

(iv)                                       to execute any instrument and do all
other things necessary and proper to protect and preserve and realize upon the
Collateral and the other rights contemplated hereby;

 

(v)                                          upon notice to such effect, to
require any Subtenant to deliver, at such Subtenant’s expense, any or all
Collateral which is reasonably movable to the Secured Parties at a

 

12

--------------------------------------------------------------------------------


 

place designated by the Secured Parties, and after delivery thereof such
Subtenant shall have no further claim to or interest in the Collateral; and

 

(vi)                                       without obligation to resort to other
security, at any time and from time to time, to sell, re-sell, assign and
deliver all or any of the Collateral, in one or more parcels at the same or
different times, and all right, title and interest, claim and demand therein and
right of redemption thereof, at public or private sale, for cash, upon credit or
for future delivery, and at such price or prices and on such terms as the
Secured Parties may determine, with the amounts realized from any such sale to
be applied to the Obligations in the manner determined by the Secured Parties.

 

Each Subtenant hereby agrees that all of the foregoing may be effected without
demand, advertisement or notice (except as hereinafter provided or as may be
required by law), all of which (except as hereinafter provided) are hereby
expressly waived, to the maximum extent permitted by law.  The Secured Parties
shall not be obligated to do any of the acts hereinabove authorized and in the
event that the Secured Parties elect to do any such act, the Secured Parties
shall not be responsible to any Subtenant.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, the Secured Parties may take legal
proceedings for the appointment of a receiver or receivers (to which the Secured
Parties shall be entitled as a matter of right) to take possession of the
Collateral pending the sale thereof pursuant either to the powers of sale
granted by this Agreement or to a judgment, order or decree made in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement. 
If, after the exercise of any or all of such rights and remedies, any of the
Obligations shall remain unpaid or unsatisfied, such Subtenant shall remain
liable for any deficiency or performance thereof, as applicable.

 

(c)                                  Upon any sale of any of the Collateral,
whether made under the power of sale hereby given or under judgment, order or
decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement:

 

13

--------------------------------------------------------------------------------


 

(i)                                              the Secured Parties may bid for
and purchase the property being sold and, upon compliance with the terms of
sale, may hold, retain and possess and dispose of such property in its own
absolute right without further accountability, and may, in paying the purchase
money therefor, deliver any instruments evidencing the Obligations or agree to
the satisfaction of all or a portion of the Obligations in lieu of cash in
payment of the amount which shall be payable thereon, and such instruments, in
case the amounts so payable thereon shall be less than the amount due thereon,
shall be returned to the Secured Parties after being appropriately stamped to
show partial payment;

 

(ii)                                           the Secured Parties may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

 

(iii)                                        all right, title, interest, claim
and demand whatsoever, either at law or in equity or  otherwise, of any
Subtenant of, in and to the property so sold shall be divested; such sale shall
be a perpetual bar both at law and in equity against such Subtenant, its
successors and assigns, and against any and all Persons claiming or who may
claim the property sold or any part thereof from, through or under such
Subtenant, its successors or assigns;

 

(iv)                                       the receipt of the Secured Parties or
of the officers thereof making such sale shall be a sufficient discharge to the
purchaser or purchasers at such sale for his or their purchase money, and such
purchaser or purchasers, and his or their assigns or personal representatives,
shall not, after paying such purchase money and receiving such receipt of the
Secured Parties or of such officer therefor, be obliged to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication thereof; and

 

(v)                                          to the extent that it may lawfully
do so, each Subtenant agrees that it will not at any time

 

14

--------------------------------------------------------------------------------


 

insist upon, or plead, or in any manner whatsoever claim or take advantage of,
any appraisement, valuation, stay, extension or redemption laws, or any law
permitting it to direct the order in which the Collateral or any part thereof
shall be sold, now or at any time hereafter in force, which may delay, prevent
or otherwise affect the performance or enforcement of this Agreement or any
other document, the Amended Lease No. 1 or any other document or agreement
entered into in connection herewith or therewith, and each Subtenant hereby
expressly waives all benefit or advantage of any such laws and covenants that it
will not hinder, delay or impede the execution of any power granted or delegated
to the Secured Parties in this Agreement, but will suffer and permit the
execution of every such power as though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Parties shall, at least ten (10) days before such sale, give the applicable
Subtenant written notice of its intention to sell, except that, if the Secured
Parties shall determine in its reasonable discretion that any of such Collateral
threatens to decline in value, any such sale may be made upon three (3) days’
written notice to the applicable Subtenant, which time periods each Subtenant
hereby agrees are reasonable.

 

(d)  The Secured Parties are hereby irrevocably appointed the true and lawful
attorney-in-fact of each Subtenant in its name and stead, to make all necessary
deeds, bills of sale and instruments of assignment and transfer of the property
sold pursuant to this Section 7 and for such other purposes as are necessary or
desirable to effectuate the provisions of this Agreement, and for that purpose
it may execute and deliver all necessary deeds, bills of sale and instruments of
assignment and transfer, and may substitute one or more Persons with like power,
each Subtenant hereby ratifying and confirming all that its said attorney, or
such substitute or substitutes, shall lawfully do by virtue hereof.  If so
requested by the Secured Parties or by any purchaser, each Subtenant shall
ratify and confirm any such sale or transfer by executing and delivering to the
Secured Parties or to such purchaser all property, deeds, bills of sale,
instruments or assignment and transfer and releases as may be designated in any
such request.

 

15

--------------------------------------------------------------------------------


 

Section 8.  Application of Moneys.  All moneys which the Secured Parties shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or the Amended Lease No. 1 (including, without limitation, the
reasonable fees and disbursements of its counsel and agents) and the balance, if
any, shall be applied first to accrued and unpaid interest, charges and fees on,
and then to outstanding principal of, any Obligations or any other obligations
of Tenant or the Subtenants (or their affiliates) to the Secured Parties, and
then to any other amounts outstanding on any such Obligations and then as
required by law to any other parties having an interest therein.

 

Section 9.  Waivers, Etc.  Each Subtenant, on its own behalf and on behalf of
its successors and assigns, hereby waives presentment, demand, notice, protest
and, except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Parties hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Parties; consents to and waives notice of (i) the substitution, release or
surrender of any Collateral, (ii) the addition or release of Persons primarily
or secondarily liable on any Obligation or on any Collateral, (iii) the
acceptance of partial payments on any Collateral and/or the settlement or
compromise thereof, (iv) any requirement of diligence or promptness on the part
of the Secured Parties in the enforcement of any rights in respect of any
Collateral or any other agreement or instrument directly or indirectly relating
thereto, and (v) any enforcement of any present or future agreement or
instrument relating directly or indirectly to the Collateral.  No delay or
omission on the part of the Secured Parties or any holder of Obligations in
exercising any right hereunder shall operate as a waiver of such right or of any
other right hereunder.  No waiver of any such right on any one occasion shall be
construed as a bar to or waiver of any such right on any future occasion.  No
course of dealing between any Subtenant and the Secured Parties or any holder of
Obligations, nor any failure to exercise, nor any delay in exercising, on the
part of the Secured Parties or any holder of Obligations, any right, power or
privilege hereunder or under any of the Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise
thereof, or the exercise of any other right, power or privilege.

 

16

--------------------------------------------------------------------------------


 

Each Subtenant further waives any right it may have under the constitution of
any state or commonwealth in which any of the Collateral may be located, or
under the Constitution of the United States of America, to notice (except for
notice specifically required hereby) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement to the Secured
Parties, and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing  provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing.  EACH SUBTENANT’S WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH SUBTENANT HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE NATURE THEREOF AND ITS
POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Parties shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be
cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, each Subtenant hereby agrees
that it will not invoke any law relating to the marshalling of collateral, which
might cause delay in or impede the enforcement of the Secured Parties’ rights
under this Agreement or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or guaranteed, and, to the maximum extent
permitted by applicable law, each Subtenant hereby irrevocably waives the
benefits of all such laws.

 

Section 10.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, each Subtenant will execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security documents), and will take
all such actions as the Secured Parties may reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement or of more
fully perfecting or renewing the Secured Parties’ rights with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
such Subtenant which may be deemed to be a part of the Collateral) pursuant
hereto and thereto.  The Secured Parties are hereby

 

17

--------------------------------------------------------------------------------


 

appointed the attorney-in-fact, with full power of substitution, of the
Subtenants for the purpose of carrying out the provisions of this Agreement and
taking any action, including, without limitation, executing, delivering and
filing applications, certificates, instruments and other documents and papers
with governmental authorities, and executing any instruments, including without
limitation financing or continuation statements, deeds to secure debt,
mortgages, assignments, conveyances, assignments and transfers which are
required to be taken or executed by any Subtenant under this Agreement, on its
behalf and in its name which appointment is coupled with an interest, is
irrevocable and durable and shall survive the subsequent dissolution, disability
or incapacity of such Subtenant.

 

Section 11.  Arbitration.  The Secured Parties or any Subtenant may elect to
submit any dispute hereunder that has an amount in controversy in excess of
$250,000 to arbitration hereunder.  Any such dispute shall be resolved in
accordance with the Commercial Arbitration Rules of the American Association
then pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

 

In the event the Secured Parties or any Subtenant shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and such Subtenant shall
each appoint and pay all fees of a fit and impartial person as arbitrator with
at least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator.  If
either the Secured Parties or such Subtenant shall fail to appoint an
arbitrator, as aforesaid, for a period of twenty (20) days after written notice
from the other party to make such appointment, then the arbitrator appointed by
the party having made such appointment shall appoint a second arbitrator and the
two (2) so appointed shall, in the event of their failure to agree upon any
decision within thirty (30) days thereafter, appoint a third arbitrator.  If
such arbitrators fail to agree upon a third arbitrator within forty five (45)
days after the appointment of the second arbitrator, then such third arbitrator
shall be appointed by the American Arbitration Association from its qualified
panel of arbitrators, and shall be a person having at least ten (10) years’
recent professional experience as to the subject matter in question.  The fees
of

 

18

--------------------------------------------------------------------------------


 

the third arbitrator and the expenses incident to the proceedings shall be borne
equally between the Secured Parties and such Subtenant, unless the arbitrators
decide otherwise.  The fees of respective counsel engaged by the parties, and
the fees of expert witnesses and other witnesses called for the parties, shall
be paid by the respective party engaging such counsel or calling or engaging
such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to the Subtenants.  A judgment of a court of competent jurisdiction may be
entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

Section 12.  Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints SPTMNR Properties Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act on the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement, and (ii) to receive and hold any and all
Collateral which is to be delivered from time to time by the Subtenants to the
Secured Parties in accordance with the terms and conditions of this Agreement.

 

Section 13.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of electronic confirmation of receipt, in the case of a notice by
telecopier, and, in all other cases, upon the date of receipt or refusal, except
that whenever under this Agreement a notice is either received on a day which is
not a Business Day or is required to be delivered on or before a specific day
which is not a Business Day, the day of receipt or

 

19

--------------------------------------------------------------------------------


 

required delivery shall automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to any Subtenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective notice addresses effective upon receipt by the other parties of
such notice and each shall have the right to specify as its address any other
address within the United States of America or to such other address as the
party to whom such notice is directed may have designated in writing to the
other parties hereto.

 

Section 14.  Miscellaneous.

 

(a)                                  Each Subtenant agrees that its obligations
and the rights of the Secured Parties hereunder and in respect of the
Obligations may be enforced by specific performance hereof and thereof and by
temporary, preliminary and/or final injunctive relief relating hereto and
thereto, without necessity for proof by the Secured Parties or any holder of the
Obligations that it would otherwise suffer irreparable harm, and each Subtenant
hereby consents to the issuance of such specific and injunctive relief.

 

(b)                                 None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Subtenants and the Secured Parties.  No
notice to or demand on any Subtenant in any case shall entitle any Subtenant to
any other or further notice or demand in similar or other

 

20

--------------------------------------------------------------------------------


 

circumstances or constitute a waiver of any of the rights of the Secured Parties
to any other or further action in any circumstances without notice or demand.

 

(c)                                  The obligations of each Subtenant hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of Tenant; (ii) any exercise
or non-exercise, or any waiver of, any right, remedy, power or privilege under
or in respect of this Agreement, the Amended Lease No. 1 or any document or
agreement executed in connection herewith or therewith, the Obligations or any
security for any of the Obligations; or (iii) any amendment to or modification
of any of the Amended Lease No. 1 or any document or agreement executed in
connection herewith or therewith, the Obligations or any security for any of the
Obligations; whether or not such Subtenant shall have notice or knowledge of any
of the foregoing.  The rights and remedies of the Secured Parties herein
provided for are cumulative and not exclusive of any rights or remedies which
the Secured Parties would otherwise have, including, without limitation, under
the Amended Lease No. 1 or any document or agreement executed in connection
herewith or therewith.  This Agreement is intended as a supplement for and is
not intended to supersede in any respect the Amended Lease No. 1 or any document
or agreement executed in connection herewith or therewith.

 

(d)                                 This Agreement shall be binding upon each
Subtenant and its successors and assigns and shall inure to the benefit of the
Secured Parties, and its respective successors and assigns.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement.

 

(e)                                  The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

(f)                                    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibitions or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

21

--------------------------------------------------------------------------------


 

(g)                                 This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts, regardless of (i) where
this Agreement is executed or delivered; or (ii) where any payment or other
performance required by this Agreement is made or required to be made; or
(iii) where any breach of any provision of this Agreement occurs, or any cause
of action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principle
place of business, or jurisdiction of organization or domestication of any
party; or (vi) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than the Commonwealth of Massachusetts; or
(vii) any combination of the foregoing.  Notwithstanding the foregoing, to the
extent that matters of title, or creation, perfection and priority of the
security interests created hereby, or procedural issues of foreclosures are
required to be governed by the laws of the state in which the Collateral, or
relevant part thereof, is located, the laws of such State shall apply.

 

Section 15.  NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE
THAT THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

Section 16.  Original Security Agreements.  The Secured Parties and Subtenants
acknowledge and agree that this Agreement amends and restates the Original
Subtenant Security Agreements in their entirety with respect to the Collateral
and that this Agreement shall govern the rights and obligations of the Secured
Parties and Subtenants with respect to the Collateral from and after the date of
this Agreement.  Notwithstanding the foregoing, the Original Subtenant Security
Agreements shall continue to govern the rights and obligations of the Secured

 

22

--------------------------------------------------------------------------------


 

Parties and Subtenants with respect to the Collateral prior to the date of this
Agreement.

 

[Remainder of page intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

SUBTENANTS:

 

 

 

FIVE STAR QUALITY CARE-AZ, LLC,

 

FIVE STAR QUALITY CARE-CA, LLC,

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

FIVE STAR QUALITY CARE-FL, LLC,

 

FIVE STAR QUALITY CARE-GA, LLC,

 

FIVE STAR QUALITY CARE-GHV, LLC,

 

FIVE STAR QUALITY CARE-IA, LLC,

 

FIVE STAR QUALITY CARE-IL, LLC,

 

FIVE STAR QUALITY CARE-KS, LLC,

 

FIVE STAR QUALITY CARE-MD, LLC,

 

FIVE STAR QUALITY CARE-MN, LLC,

 

FIVE STAR QUALITY CARE-MO, LLC,

 

FIVE STAR QUALITY CARE-MS, LLC,

 

FIVE STAR QUALITY CARE-NE, LLC,

 

FIVE STAR QUALITY CARE-NC, LLC,

 

FIVE STAR QUALITY CARE-SAVANNAH LLC,

 

FIVE STAR QUALITY CARE-TX, LLC,

 

FIVE STAR QUALITY CARE-WI, LLC,

 

FIVE STAR QUALITY CARE-WY, LLC,

 

FIVE STAR QUALITY CARE-VA, LLC,

 

MORNINGSIDE OF GALLATIN, LLC,

 

MORNINGSIDE OF BELMONT, LLC

 

FIVE STAR QUALITY CARE-IA, INC.,

 

FIVE STAR QUALITY CARE-NE, INC.,

 

THE HEARTLANDS RETIREMENT COMMUNITY – ELLICOTT CITY I, INC.

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the
foregoing entities

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF ANDERSON, L.P.,
MORNINGSIDE OF ATHENS, LIMITED
PARTNERSHIP, MORNINGSIDE OF COLUMBUS,
L.P., MORNINGSIDE OF DALTON, LIMITED
PARTNERSHIP, MORNINGSIDE OF EVANS,
LIMITED PARTNERSHIP, MORNINGSIDE OF
GREENWOOD, L.P. and MORNINGSIDE OF
KENTUCKY, LIMITED PARTNERSHIP

 

 

 

By:

LifeTrust America, Inc.,

 

 

General Partner of each of
the foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND,
LLC, MORNINGSIDE OF CHARLOTTESVILLE,
LLC, MORNINGSIDE OF NEWPORT NEWS, LLC
and MORNINGSIDE OF SKIPWITH –
RICHMOND, LLC

 

 

 

 

 

By:

LifeTrust America, Inc.,

 

 

Member of each of the
foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT
CITY LAND II LLC, SNH CHS PROPERTIES
TRUST, SPTIHS PROPERTIES TRUST,
SPTMNR PROPERTIES TRUST, SNH/LTA
PROPERTIES TRUST, SNH/LTA PROPERTIES
GA LLC, and SAVANNAH SQUARE, INC.

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the foregoing
entities

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASES

 

1.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-AZ, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated March 1, 2004 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants, as further amended by that certain Letter
Agreement dated June 30, 2008 by and among Five Star Quality Care Trust, as
sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

2.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-Colorado, LLC, Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated March 1, 2004 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants, as further amended by that certain Letter
Agreement dated as of June 30, 2008, by and among Five Star Quality Care Trust,
as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

3.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-IA, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated March 1, 2004 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants, as further amended by that certain Letter
Agreement dated June 30, 2008 by and among Five Star Quality Care Trust, as
sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

4.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-WY, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated March 1, 2004 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants, as further amended by that certain Letter
Agreement dated June 30, 2008 by

 

--------------------------------------------------------------------------------


 

and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants.

 

5.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-IA, Inc., a Delaware corporation, as subtenant, as amended by that
certain Letter Agreement dated March 1, 2004 by and among Five Star Quality Care
Trust, as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc.,
as subtenants, as further amended by that certain Letter Agreement dated
June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

6.     Sublease Agreement, dated December 31, 2001, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-NE, Inc., a Delaware corporation, as subtenant, as amended by that
certain Letter Agreement dated March 1, 2004 by and among Five Star Quality Care
Trust, as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc.,
as subtenants, as further amended by that certain Letter Agreement dated
June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

7.     Sublease Agreement, dated October 25, 2002, by and between FVE-CHS LLC
(predecessor by merger to Five Star Quality Care Trust), as sublandlord, and
Five Star Quality Care-MD, LLC, a Delaware limited liability company, as
subtenant, as amended by that certain Letter Agreement dated March 1, 2004 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants, as further amended by that
certain Letter Agreement dated June 30, 2008 by and among Five Star Quality Care
Trust, as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc.,
as subtenants.

 

8.     Sublease Agreement, dated October 25, 2002, by and between FVE-CHS LLC
(predecessor by merger to Five Star Quality Care Trust), as sublandlord, and
Five Star Quality Care-NC, LLC, a Delaware limited liability company, as
subtenant, as amended by that certain Letter Agreement dated March 1, 2004 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants, as further amended by that
certain Letter Agreement dated June 30, 2008 by and among Five Star Quality Care
Trust, as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc.,
as subtenants.

 

--------------------------------------------------------------------------------


 

9.     Sublease Agreement, dated October 25, 2002, by and between FVE-CHS LLC
(predecessor by merger to Five Star Quality Care Trust), as sublandlord, and
Five Star Quality Care-VA, LLC, a Delaware limited liability company, as
subtenant, as amended by that certain First Amendment to Sublease Agreement,
dated May 30, 2003, by and between FVE-CHS LLC (predecessor by merger to Five
Star Quality Care Trust), as sublandlord, and Five Star Quality Care-VA, LLC, as
subtenant, and that certain Letter Agreement dated March 1, 2004 by and among
Five Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five
Star Quality Care, Inc., as subtenants, as further amended by that certain
Letter Agreement dated June 30, 2008 by and among Five Star Quality Care Trust,
as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

10.             Sublease Agreement, dated September 30, 2003, by and between
FVE-CHS LLC (predecessor by merger to Five Star Quality Care Trust), as
sublandlord, and Five Star Quality Care-CA, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as further
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

11.       Sublease Agreement, dated March 1, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and The
Heartlands Retirement Community - Ellicott City I, Inc., a Maryland corporation,
as subtenant, as amended by that certain Letter Agreement dated June 30, 2008 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants.

 

12.       Sublease Agreement, dated June 23, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-MO, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

13.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Skipwith-Richmond, LLC, a Delaware limited liability company, as subtenant,
as amended by that certain Letter Agreement dated June 30, 2008 by and among

 

--------------------------------------------------------------------------------


 

Five Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five
Star Quality Care, Inc., as subtenants.

 

14.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Newport News, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

15.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Charlottesville, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

16.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Bellgrade, Richmond, LLC, a Delaware limited liability company, as subtenant,
as amended by that certain Letter Agreement dated June 30, 2008 by and among
Five Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five
Star Quality Care, Inc., as subtenants.

 

17.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Gallatin, LLC, a Delaware limited liability company, as subtenant, as amended
by that certain Letter Agreement dated June 30, 2008 by and among Five Star
Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

18.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Anderson, L.P., a Delaware limited partnership, as subtenant, as amended by
that certain Letter Agreement dated June 30, 2008 by and among Five Star Quality
Care Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

19.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Evans, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five

 

--------------------------------------------------------------------------------


 

Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

20.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Athens, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

21.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Columbus, L.P., a Delaware limited partnership, as subtenant, as amended by
that certain Letter Agreement dated June 30, 2008 by and among Five Star Quality
Care Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

22.       Sublease Agreement, dated November 19, 2004, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Dalton, Limited Partnership, a Delaware limited partnership, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

23.       Sublease Agreement, dated June 3, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Morningside
of Greenwood, L.P., a Delaware limited partnership, as subtenant, as amended by
that certain Letter Agreement dated June 30, 2008 by and among Five Star Quality
Care Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

24.       Sublease Agreement, dated October 31, 2005, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-GHV, LLC, a Maryland limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

25.       Amended and Restated Sublease Agreement, dated September 1, 2006, by
and between Five Star Quality Care Trust, a Maryland business trust, as
Sublandlord, and Five Star Quality Care-CA, LLC, a Delaware limited liability
company, as Subtenant, as amended by that certain Letter Agreement dated
June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord, and

 

--------------------------------------------------------------------------------


 

Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

26.       Sublease Agreement, dated September 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as Sublandlord, and Five Star
Quality Care-FL, LLC, a Delaware limited liability company, as Subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

27.       Sublease Agreement, dated September 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as Sublandlord, and Five Star
Quality Care-IL, LLC, a Maryland limited liability company, as Subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

28.       Sublease Agreement, dated October 1, 2006, by and between Five Star
Quality Care Trust, a Maryland business trust, as Sublandlord, and Five Star
Quality Care-MS, LLC, a Maryland limited liability company, as Subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

29.       Second Amended and Restated Sublease Agreement, dated November 1,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-GA, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

30.       Second Amended and Restated Sublease Agreement, dated November 6,
2006, by and between Five Star Quality Care Trust, a Maryland business trust, as
Sublandlord, and Morningside of Kentucky, Limited Partnership, a Delaware
limited partnership, as Subtenant, as amended by that certain Letter Agreement
dated June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord,
and Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

31.       Amended and Restated Sublease Agreement, dated January 1, 2007, by and
between Five Star quality Care Trust, a Maryland business trust, and Morningside
of Belmont, LLC, a Delaware limited liability company, as amended by that
certain Letter

 

--------------------------------------------------------------------------------


 

Agreement dated June 30, 2008 by and among Five Star Quality Care Trust, as
sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

32.       Amended and Restated Sublease Agreement, dated January 4, 2008, by and
between Five Star Quality Care Trust, a Maryland business trust, as sublandlord,
and Five Star Quality Care-WI, LLC, a Delaware limited liability company, as
subtenant, as amended by that certain Letter Agreement dated June 30, 2008 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants.

 

33.       Sublease Agreement, dated February 7, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-TX, LLC, a Maryland limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

34.       Second Amended and Restated Sublease Agreement, dated February 17,
2008, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-NE, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

35.       Sublease Agreement, dated March 1, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-MN, LLC, a Maryland limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008 by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

36.       Sublease Agreement, dated April 1, 2008, by and between Five Star
Quality Care Trust, a Maryland business trust, as sublandlord, and Five Star
Quality Care-Savannah, LLC, a Delaware limited liability company, as subtenant,
as amended by that certain Letter Agreement dated June 30, 2008 by and among
Five Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five
Star Quality Care, Inc., as subtenants.

 

37.       Confirmatory Sublease Agreement, dated as of June 30, 2008 but
effective as of October 25, 2002, by and between Five Star Quality Care Trust, a
Maryland business trust and successor by

 

--------------------------------------------------------------------------------


 

merger to FVE-CHS LLC, a Delaware limited liability company, as sublandlord, and
Five Star Quality Care-KS, LLC, a Delaware limited liability company, as
subtenant, as amended by that certain Letter Agreement dated March 1, 2004 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants, as further amended by that
certain Letter Agreement dated June 30, 2008 by and among Five Star Quality Care
Trust, as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc.,
as subtenants.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Subtenant Name, Organizational
Structure & Corporate Identification
Number:

 

Chief Executive
Office & Principal
Place of Business:

 

Other Names

Five Star Quality Care-AZ, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-AZ, LLC

Five Star Quality Care-CA, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-CA, LLC

Five Star Quality Care-Colorado, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-Colorado, LLC

Five Star Quality Care-GA, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-GA, LLC

Five Star Quality Care-IA, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-IA, LLC

Five Star Quality Care-IA, INC.,
a Delaware corporation
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-IA, INC.

Five Star Quality Care-KS, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre, St.
Newton, MA 02458

 

SHOPCO-KS, LLC

Five Star Quality Care-MD, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-MO, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-MO, LLC

Five Star Quality Care-NC, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-NE, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-NE, LLC

Five Star Quality Care-NE, INC.,
a Delaware corporation
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-NE, Inc.

Five Star Quality Care-Savannah, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-VA, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-WI, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-WI, LLC

Five Star Quality Care-WY, LLC,
a Delaware limited liability company
No:                                                        

 

400 Centre Street
Newton, MA 02458

 

SHOPCO-WY, LLC

 

--------------------------------------------------------------------------------


 

Subtenant Name, Organizational
Structure & Corporate Identification
Number:

 

Chief Executive
Office & Principal
Place of Business:

 

Other Names

The Heartlands Retirement Community - Ellicott City I, Inc.,
a Maryland corporation
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Skipwith-Richmond, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Newport News, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Charlottesville, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Bellgrade, Richmond, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Gallatin, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Anderson, L.P.,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Kentucky, Limited Partnership,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Evans, Limited Partnership,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Athens, Limited Partnership,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Columbus, L.P.,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Dalton, Limited Partnership,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

 

--------------------------------------------------------------------------------


 

Subtenant Name, Organizational
Structure & Corporate Identification
Number:

 

Chief Executive
Office & Principal
Place of Business:

 

Other Names

Morningside of Belmont, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Morningside of Greenwood, L.P.,
a Delaware limited partnership
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-GHV, LLC,
a Maryland limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-FL, LLC,
a Delaware limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-IL, LLC,
a Maryland limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-MS, LLC,
a Maryland limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-TX, LLC,
a Maryland limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

Five Star Quality Care-MN, LLC,
a Maryland limited liability company
No.                                                        

 

400 Centre Street
Newton, MA 02458

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Facilities

 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

ARIZONA:

 

LA MESA HEALTHCARE CENTER
2470 S. Arizona Avenue
Yuma, AZ 85364

 

Five Star Quality Care-AZ, LLC

 

 

 

 

 

 

 

SUNQUEST VILLAGE OF YUMA
265 E. 24th Street
Yuma, AZ 85364

 

Five Star Quality Care-AZ, LLC

 

 

 

 

 

CALIFORNIA:

 

LANCASTER HEALTHCARE CENTER
1642 West Avenue J
Lancaster, CA 93534

 

Five Star Quality Care-CA, LLC

 

 

 

 

 

 

 

LEISURE POINTE
1371 Parkside Drive San
Bernardino, CA 92404

 

Five Star Quality Care-CA, LLC

 

 

 

 

 

 

 

RIO LAS PALMAS
877 East March Lane
Stockton, CA 95207

 

Five Star Quality Care-CA, LLC

 

 

 

 

 

 

 

VAN NUYS HEALTH CARE CENTER
6835 Hazeltine Street
Van Nuys, CA 91405

 

Five Star Quality Care-CA, LLC

 

 

 

 

 

COLORADO:

 

CHERRELYN HEALTHCARE CENTER
5555 South Elati Street
Littleton, CO 80120

 

Five Star Quality Care-Colorado, LLC

 

 

 

 

 

 

 

LA VILLA GRANDE CARE CENTER
2501 Little Bookcliff Drive
Grand Junction, CO 81501

 

Five Star Quality Care-Colorado, LLC

 

 

 

 

 

 

 

MANTEY HEIGHTS REHABILITATION & CARE CENTER
2835 Patterson Road
Grand Junction, CO 81501

 

Five Star Quality Care-Colorado, LLC

 

 

 

 

 

 

 

SKYLINE RIDGE NURSING & REHABILITATION CENTER
515 Fairview
Canon City, CO 81212

 

Five Star Quality Care-Colorado, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

FLORIDA:

 

BUENA VIDA
8901 Tamiami Trail East
Naples, FL 34113

 

Five Star Quality Care-FL, LLC

 

 

 

 

 

 

 

COURT AT PALM-AIRE
2701 North Course Drive
Pompano Beach, FL 33069

 

Five Star Quality Care-FL, LLC

 

 

 

 

 

GEORGIA:

 

COLLEGE PARK HEALTHCARE CENTER
1765 Temple Avenue
College Park, GA 30337

 

Five Star Quality Care-GA, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF ATHENS
1291 Cedar Shoals Drive
Athens, GA 30605

 

Morningside of Athens, Limited Partnership

 

 

 

 

 

 

 

MORNINGSIDE OF COLUMBUS
7100 South Stadium Drive
Columbus, GA 31909

 

Morningside of Columbus, L.P.

 

 

 

 

 

 

 

MORNINGSIDE OF DALTON
2470 Dug Gap Road
Dalton, GA 30720

 

Morningside of Dalton, Limited Partnership

 

 

 

 

 

 

 

MORNINGSIDE OF EVANS
353 N. Belair Road
Evans, GA 30809

 

Morningside of Evans, Limited Partnership

 

 

 

 

 

 

 

NORTHLAKE GARDENS
1300 Montreal Road
Tucker, GA 30084

 

Five Star Quality Care-GA, LLC

 

 

 

 

 

 

 

SENIOR LIVING OF MARSH VIEW
7410 Skidaway Road
Savannah, GA 31406-6446

 

Five Star Quality Care-GA, LLC

 

 

 

 

 

 

 

SAVANNAH SQUARE
One Savannah Square Drive
Savannah, GA 31406

 

Five Star Quality Care-Savannah, LLC

 

 

 

 

 

ILLINOIS:

 

BRENDEN GARDENS
900 South Wind Road
Springfield, IL 62703

 

Five Star Quality Care-IL, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

IOWA:

 

PARK PLACE
114 East Green Street
Glenwood, IA 51534

 

Five Star Quality Care-IA, INC.

 

 

 

 

 

 

 

PRAIRIE RIDGE CARE & REHABILITATION
308 Prairie Street
Mediapolis, IA 52637

 

Five Star Quality Care-IA, LLC

 

 

 

 

 

 

 

UNION PARK HEALTH SERVICES
2348 East 9th Street
Des Moines, IA 50316

 

Five Star Quality Care-IA, INC.

 

 

 

 

 

 

 

WESTRIDGE QUALITY CARE & REHABILITATION
600 Manor Drive
Clarinda, IA 51632

 

Five Star Quality Care-IA, LLC

 

 

 

 

 

KANSAS:

 

OVERLAND PARK PLACE
6555 West 75th Street
Overland Park, KS 66204

 

Five Star Quality Care-KS, LLC

 

 

 

 

 

KENTUCKY:

 

ASHWOOD PLACE
102 Leonardwood
Frankfort, KY 40601

 

Morningside of Kentucky, Limited Partnership

 

 

 

 

 

 

 

MORNINGSIDE OF MAYFIELD
1517 West Broadway
Mayfield, KY 42066

 

Morningside of Kentucky, Limited Partnership

 

 

 

 

 

 

 

THE NEIGHBORHOOD OF SOMERSET
100 Neighborly Drive
Somerset, KY 42501

 

Morningside of Kentucky, Limited Partnership

 

 

 

 

 

MARYLAND:

 

HEARTLANDS AT ELLICOTT CITY
3004 North Ridge Road
Ellicott City, MD 21043

 

The Heartlands Retirement Community - Ellicott City I, Inc.

 

 

 

 

 

 

 

ASPENWOOD
14400 Homecrest Road
Silver Spring, MD 20906

 

Five Star Quality Care-MD, LLC

 

 

 

 

 

 

 

HEARTFIELDS AT BOWIE
7600 Laurel Bowie Road
Bowie, MD 20715

 

Five Star Quality Care-MD, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

HEARTFIELDS AT EASTON
700 Port Street
Easton, MD 21601

 

Five Star Quality Care-MD, LLC

 

 

 

 

 

 

 

HEARTFIELDS AT FREDERICK
(Dearbought Community)
1820 Latham Drive
Frederick, MD 21701

 

Five Star Quality Care-MD, LLC

 

 

 

 

 

 

 

HEARTLANDS AT SEVERNA PARK
715 Benfield Road
Severna Park, MD 21146

 

Five Star Quality Care-MD, LLC

 

 

 

 

 

MINNESOTA:

 

WELLSTEAD OF ROGERS
20500 and 20600 S. Diamond Lake Road
Rogers, MN 55374

 

Five Star Quality Care-MN, LLC

 

 

 

 

 

MISSISSIPPI:

 

HERMITAGE GARDENS AT OXFORD
1488 Belk Boulevard
Oxford, MS 38655

 

Five Star Quality Care-MS, LLC

 

 

 

 

 

 

 

HERMITAGE GARDENS AT SOUTHAVEN
108 Clarington Drive
Southaven, MS 38671

 

Five Star Quality Care-MS, LLC

 

 

 

 

 

MISSOURI:

 

ARBOR VIEW (BEVERLY MANOR)
1317 North 36th Street
St. Joseph, MO 64506

 

Five Star Quality Care-MO, LLC

 

 

 

 

 

NEBRASKA:

 

ASHLAND CARE CENTER
1700 Furnace Street
Ashland, NE 68003

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

BLUE HILL CARE CENTER
414 North Wilson Street
Blue Hill, NE 68930

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

CENTENNIAL PARK RETIREMENT VILLAGE
510 Centennial Circle
North Platte, NE 69101

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

CENTRAL CITY CARE CENTER
2720 South 17th Avenue
Central City, NE 68462

 

Five Star Quality Care-NE, INC.

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

GRETNA COMMUNITY CARE CENTER
700 South Highway 6
Gretna, NE 68028

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

ROSE BROOK CARE CENTER
Route 1 Box 83A
Edgar, NE 68935

 

Five Star Quality Care-NE, INC.

 

 

 

 

 

 

 

SUTHERLAND CARE CENTER
333 Maple Street
Sutherland, NE 69165

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

WAVERLY CARE CENTER
11041 North 137th Street
Waverly, NE 68462

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

 

 

WESTGATE ASSISTED LIVING
3030 South 80th Street
Omaha, NE 68124

 

Five Star Quality Care-NE, LLC

 

 

 

 

 

NORTH CAROLINA:

 

HEARTFIELDS AT CARY
1050 Crescent Green Drive
Cary, NC 27511

 

Five Star Quality Care-NC, LLC

 

 

 

 

 

PENNSYLVANIA:

 

FRANCISCAN MANOR
71 Darlington Road
Beaver Falls, PA 15010

 

Five Star Quality Care-GHV, LLC

 

 

 

 

 

 

 

MOUNT VERNON OF ELIZABETH
145 Broadlawn Drive
Elizabeth, PA 15037

 

Five Star Quality Care-GHV, LLC

 

 

 

 

 

 

 

MOUNT VERNON OF SOUTH PARK
1400 Riggs Road
South Park, PA 15129

 

Five Star Quality Care-GHV, LLC

 

 

 

 

 

 

 

OVERLOOK GREEN
5250 Meadowgreen Drive
Pittsburgh, PA 15236

 

Five Star Quality Care-GHV, LLC

 

 

 

 

 

 

 

RIDGEPOINTE
5301 Brownsville Road
Pittsburgh, PA 15236

 

Five Star Quality Care-GHV, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

ROLLING HILLS MANOR
600 Newport Drive
Baldwin, PA 15234

 

Five Star Quality Care-GHV, LLC

 

 

 

 

 

SOUTH CAROLINA:

 

MORNINGSIDE OF ANDERSON
1304 McLees Road
Anderson, SC 29621

 

Morningside of Anderson, L.P.

 

 

 

 

 

 

 

MORNINGSIDE OF GREENWOOD
116 Enterprise Court
Greenwood, SC 29649

 

Morningside of Greenwood, L.P.

 

 

 

 

 

TENNESSEE:

 

MORNINGSIDE OF GALLATIN
1085 Hartsville Pike
Gallatin, TN 37066

 

Morningside of Gallatin, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF BELMONT
1710 Magnolia Boulevard
Nashville, TN 37212

 

Morningside of Belmont, LLC

 

 

 

 

 

 

 

WALKING HORSE MEADOWS
207 Uffelman Drive
Clarksville, TN 37043

 

Morningside of Belmont, LLC

 

 

 

 

 

TEXAS:

 

HERITAGE PLACE AT BOERNE
120 Crosspoint Drive
Bourne, TX 78006

 

Five Star Quality Care-TX, LLC

 

 

 

 

 

 

 

HERITAGE PLACE AT FREDERICKSBURG
96 Frederick Road
Fredericksburg, TX 78624

 

Five Star Quality Care-TX, LLC

 

 

 

 

 

VIRGINIA:

 

MORNINGSIDE OF CHARLOTTESVILLE
491 Crestwood Drive
Charlottesville, VA 22903

 

Morningside of Charlottesville, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF BELLGRADE
2800 Polo Parkway
Midlothian, VA 28113

 

Morningside of Bellgrade, Richmond, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF NEWPORT NEWS
655 Denbigh Boulevard
Newport News, VA 23608

 

Morningside of Newport News, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

MORNINGSIDE IN THE WEST END
3000 Skipwith Road
Richmond, VA 23294

 

Morningside of Skipwith-Richmond, LLC

 

 

 

 

 

 

 

DOMINION VILLAGE AT CHESAPEAKE
2865 Forehand Drive
Chesapeake, VA 23323

 

Five Star Quality Care-VA, LLC

 

 

 

 

 

 

 

DOMINION VILLAGE AT POQUOSON
531 Wythe Creek Road
Poquoson, VA 23662

 

Five Star Quality Care-VA, LLC

 

 

 

 

 

 

 

DOMINION VILLAGE AT WILLIAMSBURG
4132 Longhill Road
Williamsburg, VA 23188

 

Five Star Quality Care-VA, LLC

 

 

 

 

 

 

 

HEARTFIELDS AT FREDERICKSBURG
20 HeartFields Lane
Fredericksburg, VA 22405

 

Five Star Quality Care-VA, LLC

 

 

 

 

 

 

 

HEARTFIELDS AT RICHMOND
500 North Allen Avenue
(Corner of Grace)
Richmond, VA 23220

 

Five Star Quality Care-VA, LLC

 

 

 

 

 

WISCONSIN:

 

MANORPOINTE-OAK CREEK INDEPENDENT SENIOR APARTMENTS
700 East Stonegate Drive
Oak Creek, WI 53154

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

MEADOWMERE-MADISON ASSISTED LIVING
5601 Burke Road
Madison, WI 53718

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

MEADOWMERE/MITCHELL MANOR-OAK CREEK ASSISTAED LIVING AND CBRF
701 East Puetz Road
Oak Creek, WI 53154

 

Five Star Quality Care-WI, LLC

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

MEADOWMERE-NORTHSHORE ASSISTED LIVING
10803 North Port Washington Road
Mequon, WI 53902

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

MEADOWMERE-SOUTHPORT ASSISTED LIVING
8350 and 8351 Sheridan Road
Kenosha, WI 53143

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

MITCHELL MANOR SENIOR LIVING
5301 West Lincoln Avenue
West Allis, WI 53219

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

RIVER HILLS WEST HEALTHCARE CENTER
321 Riverside Drive
Pewaukee, WI 53072

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

SUNNY HILL HEALTH CARE CENTER
4325 Nakoma Road
Madison, WI 53711

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

 

 

WOODLAND HEALTHCARE CENTER
18741 West Bluemound Road
Brookfield, WI 53045

 

Five Star Quality Care-WI, LLC

 

 

 

 

 

WYOMING:

 

LARAMIE CARE CENTER
503 South 18th Street
Laramie, WY 82070

 

Five Star Quality Care-WY, LLC

 

--------------------------------------------------------------------------------